                  Case 2:09-bk-26198-BR        Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57       Desc
                                               Main Document     Page 1 of 13



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor, KENYA RUIZ
                      6

                      7

                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                   Case No. 2:09-bk-26198-BR
                     12                                             Chapter 7
                                  RUBEN RUIZ; and
                     13           KENYA RUIZ,                       Related Cases: 2:09-bk-20882-AA; and
                                                                    2:10-bk-14951-VK
                     14                      Debtors.
                     15                                             DEBTOR KENYA RUIZ’S
                                                                    MEMORANDUM OF POINTS AND
                     16                                             AUTHORITIES IN SUPPORT OF HER
                                                                    MOTIONS FOR DISGORGEMENT
                     17                                             AND FOR SANCTIONS AGAINST
                    18                                              GREGORY L. BOSSE

                     19                                             Hearing Date/Time
                                                                    TBD (pending reopening)
                    20

                     21
                                  TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS:
                    22
                                  Debtor and Moving Party, KENYA RUIZ, by and through her counsel, does
                    23

                    24     hereby provide the following Memorandum of Points and Authorities in support of her

                    25     Motion for Disgorgement and in support of her Motion for Sanctions as against
                    26     GREGORY L. BOSSE.
                    27

                    28     ///

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                  1
     (909) 293-8449
                                 MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                             IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57          Desc
                                                Main Document     Page 2 of 13



                                  I. INTRODUCTION
                      1

                      2           Failure by a bankruptcy attorney to make proper disclosures under the

                      3    Bankruptcy Code and Federal Rules of Bankruptcy Procedure is remedied by
                      4
                           disgorgement and/or sanctions. These disclosures, and corresponding duties, are
                      5
                           ongoing and unavoidable (see, e.g., 11 USC § 329(a) cf. with FRBP, Rule 2016(b); see
                      6
                           also Sundquist v. Bank of Am, N.A. (2017) 576 B.R. 858, 875). They are specifically
                      7

                      8    designed “to protect the debtor from the debtor’s attorney” (In re Lewis (1997), 113 F. 3d

                      9    1040, 1045).
                    10
                                  Similarly, a professional employed in matters involving a bankruptcy estate are
                     11
                           subject to four requirements: they must be hired by the trustee in charge; approved by
                     12
                           the Court; must be free of an adverse interest to the estate; and must otherwise be
                     13

                     14    “disinterested” (see 11 USC § 327).

                     15           Here, the debtor’s prior attorney, Gregory L. Bosse, failed in every single material
                     16
                           respect regarding his disclosures and prior approvals. He did not disclose payments he
                     17
                           was receiving from the debtor or those paying on her behalf during Ms. Ruiz’s
                    18
                           bankruptcy. He did not disclose any of his assorted fee agreements with the debtor that
                     19

                    20     were purportedly executed during Ms. Ruiz’s bankruptcy. He was not hired by the

                     21    trustee for a lawsuit he filed advancing causes of action belonging to Ms. Ruiz’s
                    22
                           bankruptcy estate. He did not get court approval in bringing that lawsuit, or in
                    23
                           defending Ms. Ruiz in lawsuits filed against herself during her bankruptcy.
                    24
                                  On top of that, he further assisted Ms. Ruiz in filing a third bankruptcy without
                    25

                    26     disclosing his involvement in that matter (see Bankruptcy Case No. Case No. 2:10-bk-

                    27     14951-VK). As part of that bankruptcy, which he conducted from behind-the-scenes, he
                    28
                           failed to include his own accruing fees and costs – purported to be payable by debtor
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               2
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR            Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57                   Desc
                                                   Main Document     Page 3 of 13



                           here – in the schedules to that third petition (see RJN, Exhibit 10 thereto [Petition]). 1
                      1

                      2            Two years later, Mr. Bosse filed suit against Ms. Ruiz in state court for fees and

                      3    costs he quite literally kept this Court in the dark on. In that state court action, he
                      4
                           similarly failed to disclose to that court that his fees were associated with a bankruptcy.
                      5
                           He then received a judgment for over $160,000 arising from that action, and promptly
                      6
                           filed a lien against Ms. Ruiz’s house to secure that judgment.
                      7

                      8            Ms. Ruiz has since successfully vacated that judgment for lack of subject matter-

                      9    jurisdiction. She now seeks costs and fees to undo the damage inflicted upon her by Mr.
                    10
                           Bosse’s schemes, as well as to punish Mr. Bosse for his complete and utter dereliction of
                     11
                           duty.
                     12
                                   II. STATEMENT OF FACTS
                     13

                     14            For cohesion, the Debtor is relying directly on the the facts and supporting

                     15    references as set forth in her Motion for Sanctions and incorporated in her Motion for
                     16
                           Disgorgement:
                     17
                                   The Debtor, along with her husband, Ruben Ruiz, filed a voluntary bankruptcy
                    18
                           petition in this matter on June 25, 2009. Their retained counsel at the time was Gregory
                     19

                    20     L. Bosse. As part of the initial filing, Mr. Bosse disclosed the total amount of fee that he

                     21    was receiving from the Debtor as $3,500.00. Mr. Bosse certified this as his complete
                    22
                           statement relating to his compensation in the matter.
                    23
                                   This bankruptcy was then converted to a Chapter 7 bankruptcy on August 12,
                    24
                           2009. As part of amended schedules filed on December 12, 2009, Mr. Bosse iterated
                    25

                    26

                    27
                           1       Mr. Bosse has recently moved to reopen this matter to determine his entitlement to fees without
                    28     seeming to realize he’s conceding his involvement in that case from behind-the-scenes (see also ECF Doc.
                           No. 28 as filed in Case No. 2:10-bk-14951-VK).
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                3
     (909) 293-8449
                                MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                            IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57          Desc
                                                Main Document     Page 4 of 13



                           that his only fee in the matter was $3,500.00.
                      1

                      2           However, in these same amended schedules, Mr. Bosse references a lawsuit

                      3    commenced by Debtor Ruiz on October 22, 2009 captioned Kenya Ruiz, et al v. National
                      4
                           City Bank et al, LASC Case No. BC424268 (hereinafter “WF Case’). Mr. Bosse was the
                      5
                           attorney-of-record in the WF Case at its commencement.
                      6
                                  The WF Case involved causes of actions that all accrued prior to the
                      7

                      8    commencement of this bankruptcy matter. As a matter of law under 11 U.S.C. § 541,

                      9    those causes of actions belonged to the debtors’ bankruptcy estate. Mr. Bosse did not
                    10
                           disclose to this Court his involvement in the WF Case. He did not disclose, or receive
                     11
                           approval for, his fee agreement, or for those fees that he was charging the debtor (and
                     12
                           her then-husband). He also did not disclose to, or receive approval from, the trustee that
                     13

                     14    he was pursuing this civil matter on the Ruiz’s behalf, despite the fact these were causes

                     15    of action belonging to the debtors’ bankruptcy estate.
                     16
                                  Ms. Ruiz and her husband then received a discharge in this matter on September
                     17
                           24, 2010, and the case was closed on September 30, 2010.
                    18
                                     a. Facts Specific to Mr. Bosse’s Handling of Other Legal Matters
                     19

                    20            As is set forth in the lawsuit filed in the WF Case, National City Bank foreclosed

                     21    on the Ruiz’s real property on November 10, 2008. The gravamen of the complaint to
                    22
                           follow related to what the Ruiz’s contended was a “wrongful” and/or “illegal” foreclosure
                    23
                           of this real property on November 10, 2008.
                    24
                                  In direct relation to that lawsuit, second mortgagees to the same real property –
                    25

                    26     John and Michelle Sarkisian – had filed their own lawsuit against the Ruiz’s under LASC

                    27     Case No. GC042508 on March 9, 2009 (Sarkisians v. Ruiz, et al.). On April 23, 2009,
                    28
                           the Ruiz’s answered the Sarkisians’ complaint through Mr. Bosse, their then-attorney of
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               4
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR          Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57          Desc
                                                 Main Document     Page 5 of 13



                           record. This matter was then stayed on August 3, 2009 by virtue of this bankruptcy
                      1

                      2    initiation. The Sarkisian matter would be dismissed only a few months later.

                      3           On March 24, 2009, National City Bank then commenced an unlawful detainer-
                      4
                           action against the Ruiz’s and related tenants under LASC Case No. 09U04263. This case
                      5
                           ended in a default judgment awarded on April 27, 2009; however, enforcement efforts
                      6
                           by National City Bank were stayed by notice of bankruptcy given by Mr. Bosse on June
                      7

                      8    30, 2009.

                      9           On March 24, 2009, seemingly as an identical effort, National City Bank also
                    10
                           commenced LASC Case No. 09U04258. Mr. Bosse once again represented the
                     11
                           Ruiz’s in this matter, as well as their daughter, Alicia. After National City Bank was
                     12
                           given relief from the automatic stay, non-jury trial was commenced in LASC Case No.
                     13

                     14    09U04258 on October 23, 2009. The Ruiz’s eventually prevailed in that matter on

                     15    procedural grounds.
                     16
                                  It is believed, based on Mr. Bosse’s billing statements that he charged the Ruiz’s
                     17
                           $12,900 for his representation in this matter alone, the length of which lasted from
                    18
                           March 24, 2009 through October 23, 2009.
                     19

                    20            National City Bank filed yet another case against the Ruiz’s on November 6, 2009

                     21    under LASC Case No. 09U15988. This occurred several weeks after the Ruiz’s filed the
                    22
                           WF Case. The Ruiz’s were further represented by Mr. Bosse in this unlawful detainer-
                    23
                           action, which eventually ended in default judgment after Mr. Bosse failed to appear at
                    24
                           trial on the Ruiz’s behalf. The default judgment was entered on July 8, 2010.
                    25

                    26            After Mr. Bosse was replaced in the matter reflected in Exhibit 1, and following

                    27     National City Bank’s receipt of a default judgment in Case No. 09U15988, the Ruiz’s and
                    28
                           National City Bank settled their respective positions relative to the real property at issue
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               5
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR        Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57           Desc
                                               Main Document     Page 6 of 13



                           in those matters.
                      1

                      2          From March 30, 2009, when Mr. Bosse was paid the $3,500.00 he disclosed to

                      3    this Court, through December 21, 2010, which was approximately when he abandoned
                      4
                           the Ruiz’s in the WF Case, Mr. Bosse collected $24,377.15 from either the Ruiz’s or third
                      5
                           parties as payments made for legal services purported to have been performed by him in
                      6
                           the matters described above. These payments are scattered throughout Mr. Bosse’s
                      7

                      8    billing statements. $20,877.15 remained undisclosed to this Court.

                      9               b. Post-Bankruptcy Efforts by Mr. Bosse against The Ruiz’s
                    10
                                 Aside from what he collected in that same period and several months after, Mr.
                     11
                           Bosse had separately invoiced the Ruiz’s for $97,127.76 worth of attorney work
                     12
                           performed, and costs incurred, relating to these same legal matters. At no time did Mr.
                     13

                     14    Bosse disclose to this Court, or any other bankruptcy court, that he was accruing such

                     15    charges or the fee agreements authorizing such charges.
                     16
                                 By filing March 8, 2012, Mr. Bosse then sued Kenya and Ruben Ruiz in the
                     17
                           Orange County Superior Court, under Case No. 30-2012-00551965, alleging breach of
                    18
                           contract by The Ruiz’s failure to tender the $97,127.76-sum. Mr. Bosse’s lawsuit against
                     19

                    20     the Ruiz’s alleged he had been retained in Case No. 09U15988, only, and made no

                     21    mention of the assorted bankruptcies filed on the Ruiz’s behalf.
                    22
                                 Mr. Bosse would eventually receive a default judgment against the Ruiz’s on May
                    23
                           18, 2012. At some point thereafter, he recorded a lien against The Ruiz’s real property.
                    24
                           After Mr. Bosse recorded this lien, Ms. Ruiz finally became aware that she had been
                    25

                    26     sued by her former attorney.

                    27           Ms. Ruiz, through the assistance of the attorney that replaced Mr. Bosse in Case
                    28
                           No. BC424268 (after Mr. Bosse abandoned the cause), moved to set aside the default for
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               6
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR          Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57          Desc
                                                 Main Document     Page 7 of 13



                           failure by Mr. Bosse to properly serve Ms. Ruiz the initial pleading. Ms. Ruiz was
                      1

                      2    successful in that effort, with the default judgment vacated on December 16, 2015.

                      3             The following month, and due to financial inability, Ms. Ruiz lost her attorney-of-
                      4
                           record and began representing herself in Mr. Bosse’s lawsuit against her.
                      5
                                    On March 17, 2016, however, Mr. Bosse issued discovery requests to Ms. Ruiz
                      6
                           consisting of form interrogatories and requests for admission. After she failed to
                      7

                      8    respond, Mr. Bosse moved to have his requests for admission deemed admitted. As part

                      9    of that motion, Mr. Bosse attached his billing statements. The trial court ultimately
                    10
                           deemed these requests admitted, which requested that Ms. Ruiz admit that the same
                     11
                           billing statements were sent to her and reflected work actually performed for her by Mr.
                     12
                           Bosse.
                     13

                     14             Trial in that matter then began on October 17, 2016. Ms. Ruiz failed to appear,

                     15    and Mr. Bosse then presented his case-in-chief. Following these proofs, the trial court
                     16
                           entered a final judgment in Mr. Bosse’s favor and against Ms. Ruiz for $167,152.76.
                     17
                                    Shockingly, this increased figure does not reflect prejudgment interest, but
                    18
                           instead involves the $97,127.76 as well as a “service charge” for $67,970.00. The only
                     19

                    20     exhibit that could have justified this “service charge” would have been what Mr. Bosse

                     21    marked as Exhibit 1 during trial, or his written retainer with The Ruiz’s.
                    22
                                            c. Motion to Vacate Judgment and Cross-Complaint
                    23
                                    Years later, Ms. Ruiz, by and through new counsel, moved to vacate Mr. Bosse’s
                    24
                           judgment for lack of subject matter-jurisdiction and for fraud upon the trial court. After
                    25

                    26     extensive briefing and two appearances, the trial court agreed that this Court had

                    27     exclusive subject matter-jurisdiction over Mr. Bosse’s fees and thereupon vacated the
                    28
                           judgment Mr. Bosse had against Ms. Ruiz. Vacatur occurred on February 20, 2020.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               7
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57              Desc
                                                Main Document     Page 8 of 13



                                   As part of this, Mr. Bosse was given the opportunity to seek a fee determination
                      1

                      2    from this Court (see also ECF 47-2 [copy of order, p. 3]). Because Mr. Bosse’s state

                      3    court-case against her remains active, Ms. Ruiz sought leave (which she received) and
                      4
                           filed a Cross-Complaint against Mr. Bosse on July 29, 2020. In that cross-action, Ms.
                      5
                           Ruiz intends on holding Mr. Bosse accountable for the damage he caused her for over
                      6
                           nine years and counting.
                      7

                      8            III.   ARGUMENT

                      9           The statutory bases for the relief requested by Debtor in this Motion are Title 11 of
                    10
                           the United States Code, §§ 327 through 329, together with the Federal Rules of
                     11
                           Bankruptcy Procedure, Rules 2016, 2017. Disgorgement and sanctions are further
                     12
                           authorized under the Court’s inherent authority (see also FRBP, Rule 9011; LBR 9011-
                     13

                     14    3).

                     15           This is a clear-cut case of attorney misconduct. Mr. Bosse abdicated his fiduciary
                     16
                           and legal duties to the debtor, Ms. Ruiz (and her then-husband and joint debtor, Ruben
                     17
                           Ruiz). One could even make the argument Mr. Bosse may have engaged in criminal
                    18
                           dishonesty considering what he swore to in comparison to what it was he was actually
                     19

                    20     charging and collecting.

                     21                   a. Disgorgement is justified
                    22
                                   A bankruptcy attorney is subject to disgorgement of fees and costs when they
                    23
                           make inadequate or false disclosures to the bankruptcy court. In re Lewis is
                    24
                           directly on point. This Court’s authority regarding disgorgement is “broad and inherent”
                    25

                    26     (Id., at 1045), and should be utilized when an attorney “exhibits a willful disregard of his

                    27     fiduciary obligations to fully disclose the nature and circumstances of his fee
                    28
                           arrangement under § 329 and Rule 2016.” (Id., citing to In re Downs (1996), 103 F. 3d
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 8
     (909) 293-8449
                                 MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                             IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57            Desc
                                                Main Document     Page 9 of 13



                           472, 479). “The bankruptcy court may order the disgorgement of any payment made to
                      1

                      2    an attorney representing the debtor in connection with a bankruptcy proceeding,

                      3    irrespective of the payment's source.” (In re Lewis, supra at 1046).
                      4
                                  During this bankruptcy proceeding, Mr. Bosse disclosed he was paid $3,500 for
                      5
                           his debt counseling/bankruptcy services (ECF No. 1, p. 31 of 50 [¶ 9]; also p. 36 of 50
                      6
                           [Disclosure of Compensation of Attorney for Debtor]). This fee was to cover services
                      7

                      8    rendered in the bankruptcy, and those “in contemplation of or in connection with” the

                      9    bankruptcy. Every single legal matter arising during and after the commencement of
                    10
                           this case, however, was connected to the Ruiz’s bankruptcy. How, then, could Mr. Bosse
                     11
                           fail to disclose the nearly $100,000 he was billing against the Ruiz’s?
                     12
                                  Disclosure of payments and agreements between a debtor and attorney extends
                     13

                     14    from one year prior to the petition (here, June 25 2008) to “after the filing of the

                     15    petition indefinitely – theoretically, to the end of time.” (Sundquist, supra at 875 [citing
                     16
                           to 11 U.S.C § 329(a)]). The only limiting principle to these disclosure requirements “lies
                     17
                           in the phrase ‘in connection with such a case.” (Id.). That connection includes
                    18
                           “supplemental jurisdiction” under 11 U.S.C § 1367, and further extends to actions in
                     19

                    20     state court (Id. to 876).

                     21           Here, every single case Mr. Bosse was involved in with respect to the Ruiz’s
                    22
                           involved their bankruptcy or in some material way was connected to their bankruptcy.
                    23
                           The WF Case against National City Bank advanced causes of actions belonging to the
                    24
                           bankruptcy estate. The defenses in the unlawful detainer-actions were meant to
                    25

                    26     preserve the estate and the debtors’ possession to property of the estate. Even without

                    27     this connective tissue, did Mr. Bosse – as bankruptcy counsel – not recognize the
                    28
                           massive conflict-of-interest in his compiling nearly one hundred thousand dollars in
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                9
     (909) 293-8449
                                MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                            IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57            Desc
                                                Main Document    Page 10 of 13



                           fees in non-bankruptcy matters respecting the same clients?
                      1

                      2           Even worse, Mr. Bosse represented the Ruiz’s in a third bankruptcy in a

                      3    completely hidden and undisclosed role. That third petition was filed February 25, 2010
                      4
                           which, according to Mr. Bosse’s billing statements, would have been when the Ruiz’s
                      5
                           owed him approximately $50,000.00 (see Dolce Decl., Exhibit 2 thereto, p. 26). Mr.
                      6
                           Bosse did not include those unsecured fees in the third petition he was working on from
                      7

                      8    behind-the-scenes, even as he charge the Ruiz’s for the work he was performing in this

                      9    third bankruptcy (see, e.g., Id. [entries 02/22/2010; 02/25/2010]; see also Id., pgs. 27-
                    10
                           28 [entries 03/12/2010; 03/22/2010; 03/29/2010]).
                     11
                                  This Court would probably be hard-pressed to find a more blatant disregard for
                     12
                           the Bankruptcy Code and Rules of Bankruptcy Procedure by an attorney. Disgorgement
                     13

                     14    has been justified in inadvertent failures to disclose (per In re Lewis, supra at 1045).

                     15    Here, there was a willful disregard by Mr. Bosse to fulfill his legal and fiduciary
                     16
                           obligations with respect to the Ruiz’s. To that end, “[t]he bankruptcy court should deny
                     17
                           all compensation” and should further order “disgorgement as a sanction to debtors’
                    18
                           counsel for nondisclosure.” (Id.).
                     19

                    20                   b. Sanctions are more than appropriate

                     21          On top of what Mr. Bosse received as payments during this bankruptcy matter –
                    22
                           or $24,577.15 – Ms. Ruiz is entitled to an award of sanctions consisting of what she has
                    23
                           had to incur in attorney fees and costs in correcting the wreckage left behind by Mr.
                    24
                           Bosse’s willful concealments and nondisclosures. At present, subject to amendment for
                    25

                    26     additional work to be performed and costs incurred, that amount is equal to $38,318.64.

                    27            The disclosure rules flowing from 11 U.S.C. § 329 and FRBP Rule 2016 “are
                    28
                           applied literally, even if the results are sometimes harsh. Negligent or inadvertent
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               10
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57            Desc
                                                Main Document    Page 11 of 13



                           omissions ‘do not vitiate the failure to disclose.’ Similarly, a disclosure violation may
                      1

                      2    result in sanctions ‘regardless of actual harm to the estate.’” (In re Park-Helena Corp.

                      3    (1995), 63 F.3rd 877, 881) (internal citations omitted).
                      4
                                  Here, Mr. Bosse failed to disclose 1. The additional fees he was receiving from the
                      5
                           Debtor or on behalf of the Debtor; 2. His related fee agreements he entered into with the
                      6
                           Debtor, concealed from the trustee and court, despite the glaring conflict-of-interest;
                      7

                      8    and 3. His role in the Debtor’s third bankruptcy. Ms. Ruiz isn’t even focusing on the

                      9    inflated nature of Mr. Bosse’s billings – as that issue is captured by a separately-filed
                    10
                           Cross-Complaint – but suffice to say, most of the fee items listed in Mr. Bosse’s billing
                     11
                           statements are completely false (see, e.g., Dolce Decl. Exhibit 2, p. 27 [where Mr. Bosse
                     12
                           charges 6.50 hours, at $300.00 per hour, for a hearing occurring on 03/15/2010] and cf.
                     13

                     14    with RJN, Exhibit 16 thereto [where the minute order arising from 03/15/2010 shows

                     15    no appearances were actually made]). There are, in fact, countless examples of these
                     16
                           kind of inflated or false entries attributed to Mr. Bosse.
                     17
                                  Ms. Ruiz has had to incur fees and costs to vacate a judgment that would have
                    18
                           never arisen had Mr. Bosse disclosed his role to this Court. She seeks reimbursement for
                     19

                    20     those fees and costs, and for the fees and costs incurred in bringing these Motions to the

                     21    Court’s attention.
                    22
                                  IV.    CONCLUSION
                    23
                                 It’s hard to consider what could have motivated Mr. Bosse to undertake this
                    24
                           path. As bankruptcy counsel, Mr. Bosse had not only a fiduciary and ethical duty to his
                    25

                    26     clients, but also limits and duties imposed upon him by law and written rules. He

                    27     violated them all and did so willfully.
                    28
                                  That’s the difficult part – Mr. Bosse intentionally kept his dealings, fees, and
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               11
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57          Desc
                                                Main Document    Page 12 of 13



                           agreements with the Ruiz’s hidden. It was only by sheer coincidence that the dots were
                      1

                      2    connected years later (see, e.g., ECF No. 47-1, p. 9-11]). One has to wonder what other

                      3    clients may have fallen victim to these derelictions without the benefit of coincidence to
                      4
                           help correct them.
                      5
                                  Disgorgement and sanctions should and must be imposed to the fullest extent
                      6
                           allowed against Mr. Bosse.
                      7

                      8                                              Respectfully submitted by,

                      9

                    10
                                 Date: 29 Oct. 2020
                     11                                             _________________________
                                                                    Adam D. Dolce
                     12                                             NONPROFIT LEGAL SERVICES, INC.
                                                                    414 Yale Avenue, Suite B
                     13
                                                                    Claremont CA 91711
                     14                                             Telephone: 909-542-9030
                                                                    FAX: 909-992-3554
                     15                                             Email(s): thenonprofitlawfirm@gmail.com;
                                                                    adam@dolcelegal.com
                     16

                     17                                             Attorney for Kenya Ruiz

                    18

                     19

                    20

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               12
     (909) 293-8449
                               MEMORANDUM OF POINTS AND AUTHORITIES RE: MTN FOR DISGORGEMENT AND SANCTIONS
                                                           IN RE KENYA RUIZ
Case 2:09-bk-26198-BR   Doc 53 Filed 10/29/20 Entered 10/29/20 07:49:57   Desc
                        Main Document    Page 13 of 13
